 HOLIDAY HOTELk113Crumley Hotel, Inc., d/b/a Holiday HotelandHotel&MotelService Employees Local 24, affiliated with Hotel and Res-taurant Employees and Bartenders International Union, AFL-CIO, PetitionerRiverside Casino Corp.,d/b/a Riverside HotelandHotel &Motel Service Employees Local 24, affiliated with Hotel andRestaurant Employees and Bartenders International Union,AFL-CIO,PetitionerMapes Hotel Corp.,d/b/aMapes HotelandHotel & MotelService Employees Local 24, affiliated with Hotel and Res-taurant Employees and Bartenders InternationalUnion, AFL-CIO, PetitionerNew Golden Hotel Co., General Partner, and 24 Limited Partners,,d/b/a Golden Bank Operating Co., Golden Hotel and GoldenCasinoandHotel&Motel Service Employees Local 24, affili-ated with Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO,Petitioner.'Cases Nos. 20-RC-4422, 20-RC-4423, 20-RC-4433, and 20-RC-4434.November 9,1961SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF ELECTIONSOn April 14, 1961, the Board issued a Decision and Order dis-missing the petitions in this proceeding on the ground that the unitssought were inappropriate.2Thereafter, on April 19, 1961, the Peti-tioner filed a motion for reconsideration and remand.On April 27,1961, the Board issued an order denying the motion for reconsidera-tion and remand. Thereafter, on May 15, 1961, the Petitioner filed afurther motion for reconsideration.The Employers filed oppositionthereto.For the reasons stated below, we hereby grant the Petitioner'ssecond motion for reconsideration and vacate the Decision and Orderherein.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to. the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.1The names of the Employers and the Petitioner appear as amended at the hearing.2 131 NLRB 106.134 NLRB No. 15.630849-62-vol. 134-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization named above claims to represent certainemployees-6f the Employers.3.,A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section -9(c) (1) and Section 2(6) and (7) of the Act.4.The four Employers, named above, operate hotels in Reno,Nevada.The Petitioner seeks separate residual units of all unrepre-sented employees of each Employer.3The Employers contend thatthe petitions should be dismissed on the ground that the units are in-appropriate.4While there has been no collective-bargaining historyas to the employees sought, the Employers have bargained on a multi-employer basis as to other of their employees, specifically culinaryemployees, fountain employees, waiters, bartenders, and "front help." 6In its original Decision and Order in this proceeding, the Board, re-lying onThe Los Angeles Statler Hilton Hotel,'found that the unitssought were inappropriate. InLos Angeles Statler Hilton,the peti-tioner sought separate residual units of all unrepresented employees attwo Los Angeles hotels. The employers and the intervenors there con-tended that the units sought were inappropriate on the ground thatthe employers had bargained, together with other employers in thearea, on a multiemployer basis as to other of their employees.TheBoard dismissed the petitions, finding that only the multiemployerunit was appropriate.The Board found that the employees soughtwere a "miscellaneous grouping of unrepresented employees lacking ininternal homogeneity or cohesiveness," whose only claim to separateidentity was that they comprised all the unrepresented employees ofeach employer. In view of the multiemployer bargaining history asto other employees, the Board held that such a miscellaneous groupingof employees, in order to be residual, must be coextensive in scope withthe multiemployer unit and not merely coextensive with a single em-ployer's operations.As the grouping sought was not coextensive withthe multiemployer unit, the Board found that the petition sought onlya segment of the residual group and hence an inappropriate unit. Inthe Decision and Order in the instant case, the Board concluded thatthe single-employer units sought were not coextensive with the exist-ing multiemployer unit, and hence were inappropriate.In its motion for reconsideration, the Petitioner contends that theinstant case is distinguishable fromLos Angeles Statler Hilton.We3 Specifically,these Include housekeeping employees,maintenance employees, porters,bellmen, doormen, elevator operators, parlormaids, telephone operators, setup men, androom clerks.4 The Employers also contend that the petitions, insofar as they seek housekeeping em-ployees, are barred by an existing contract between Reno Employers Council and the RenoLocal Joint Executive Board of Bartenders, Culinary and Hotel Service WorkersAs therecord indicates that the existing contract does not cover housekeeping employees, we findno merit in this contentions "Front help" includs waiters,waitresses,busboys, cashiers, and checkers.6129 NLRB 1349. HOLIDAY HOTEL,115find merit in this contention.The Petitioner here, as inLos AngelesStatlerHilton,seeks to represent employees employed by hotels.However, inLos Angeles Statler Hilton,the two employer-hotelsinvolved were members of the Hotel Employers Council,an associationof hotels,which acted on behalf of all the major hotels in the LosAngeles area in negotiating collective-bargaining agreements withvarious labor organizations; 7 and there were in effect at the time ofthe decision a number of collective-bargaining agreements on a multi-employer basis between the Hotel Employers Council and labor or-ganizations covering hotel employees." In view of the fact that theemployers had bargained on a multiemployer basis as part of a hotelassociation for hotel employees, the Board held, inLos Angeles Stat-lerHilton,that the units sought, in order to be appropriate, must becoextensive with the existing multiemployer hotel unit. In the instantcase, however, the Employers are members only of the Reno Employ-ers Council 9 which is composed of 6 hotels and more than 50 restau-rants, coffeeshops, and bars in the Reno area. As noted, the Employ-ers have bargained through the Council for their culinary employees,waiters, waitresses, busboys, cashiers, checkers, fountain employees,and bartenders.These are categories of employees which are em-ployed not only by hotels, but, as well, by restaurants and other mem-bers of the Council.Unlike the situation inLos Angeles StatlerHilton,the Employers here are not members also of a hotel associationand they have never bargained on a multiemployer basis for employ-ees employed exclusively by hotels and not by other enterprises such_as restaurants.Accordingly, there is nothing in our decision inLosAngeles Statler Hiltonto require a finding that the multiemployerpattern of bargaining keyed to the restaurant-hotel employees is con-trolling as to the hotel employees sought here. Indeed, were we to findthat only a multiemployer unit was appropriate, we would, in effect,be assigning the employees involved in these proceedings to a residualmultiemployer bargaining unit consisting, for all practical purposes,of only the six hotel members of the Reno Employers Council. But-the Board's residual unit findings are based on the premise that,though the most appropriate unit placement of residual groups ofemployees is in the existing bargaining unit, they may constitute sepa-rate appropriate units where the representative of the existing unit isnot seeking to represent them, so long as such residual unit includes all'The Employers in LosAngeles Statler Hiltonwere also members of the RestaurantHotel Council which acted on behalf of these hotels and a large number of restaurants inthe Los Angeles area in negotiating contracts with the Los Angeles Joint Executive Boardof Hotel and Restaurant Employees and Bartenders Union,AFL-CIO8These labor organizations were Building Service Employees Union, Local 399, AFL-CIO ; Window Cleaners Local349, AFL-CIO ; International Union of Operating Engineers,Local 501,AFL-CIO ;District Council of Painters No 36; Laundry and Dry CleaningWorkers International Union Local 52; Teamsters Local No. 62.0Herein referred to as the Council 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDunrepresented employees and is coextensive in scope with the existingunit.That is the premise on which our LosAngeles Statler Hiltondecision rested.However, here, as already indicated, there exists nohotel employers bargaining unit to which these employees are residual.Accordingly, in the absence of such multiemployer bargaining history,we cannot find that the multiemployer unit favored by the Employersis the only appropriate unit.10Accordingly, we find that the separateemployer units sought by the Petitioner are appropriate.liWe shall now consider whether certain categories of emloyees shouldbe included in each of the units found appropriate herein.The Em-ployers would include office clerical employees in the unit.The Peti-tioner would exclude them from the unit, but would represent them ifthe Board included them. The Board has held inArlington HotelCompany, Inc.12that, where the parties disagreed as to unit place-ment, office clerical employees would be included in hotel units.Weshall therefore include the office clerical employees in each of the units.The parties stipulated that gambling casino employees employedby each Employer should be excluded from the unit. InArlingtonHotel Company, Inc.,13the Board indicated that, where the partiesstipulated to exclude office clerical employees from units of hotel em-ployees, the Board would honor such stipulations and exclude officeclerical employees from the units.We shall, similarly, accept stipu-lations to exclude categories of employees other than office clericalemployees from hotel units where such employees, like office clericalemployees, are shown to have sufficiently different interests from otherhotel employees to justify their exclusion.The gambling casino em-ployees here are under separate supervision from other hotel employ-ees.While otherwise they have the same benefits as other employees,gambling casino employees are paid more than 'other employees.14Gambling casino employees work in-the following classifications : pitbosses, keymen, change girls, dealers, crap dealers, roulette dealers,stickmen, boxmen, shills, and cashiers.15With the exception of cash-iers and security employees, the employee classifications at the gam-bling casino do not exist elsewhere the hotel.While there have beensome permanent transfers from hotel departments to the gamblingcasino, there is no employee interchange.On the basis of the fore-going, we find that gambling casino employees have interests different10 In view ofour decision herein, we find it unnecessary to pass on the validity of otheralleged distinctionsbetweenL08Angeles Statler Hiltonand the instant case11Joseph E -Seagram & Sons,Inc ,101 NLRB101 ;Carbondale Retail Druggists'Asso-ciation,131 NLRB 1021.u 126 NLRB 400.13Supra14A representativeof the Employers testified that gambling casino employees receiveadditional compensation in order to"alleviate the temptation" that mightconfront theseemployeesat the casino.u Security employees,discussedbelow,work both at thegambling casino and in thehotel HOLIDAY HOTEL117from those of other hotel employees and we shall therefore accept thestipulation of the parties and exclude gambling casino employees fromthe units.The parties are in disagreement as to the unit placement of certainemployees employed by the respective Employers.lsHoliday Hotel:Contrary to the Employer, the Petitioner would ex-clude the housekeeper, the head engineer, and the night assistant man-ager from the unit as supervisors.The housekeeping department,which consists of 25 maids and 11 housemen, is under the direction ofthe general manager, the assistant manager, and the housekeeper. Thehousekeeper's principal responsibility is to assign work to maids.While the housekeeper has no authority to hire or discharge employees,she makes recommendations with respect thereto, and, according tothe general manager, her recommendations are followed "most of thetime."We find that the housekeeper is a supervisor and we shall ex-clude her from the unit.The head engineer is in charge of eight engineers, maintenancemen, and repairmen employed in the maintenance and repair depart-ment.He makes routine assignments of daily jobs to the employeesworking in the department on the basis of policies established by thegeneral manager.The head engineer has no authority to hire or dis-charge employees.Applicants for employment in this department areinterviewed jointly by the general manager and the head engineer.As to technical engineering matters, the applicant is questioned by thehead engineer, and, regarding such matters, the general manager ac-cepts the recommendations of the head engineer. If an employee doesnot perform his job properly, the head engineer, reports this fact tothe general manager who makes an independent investigation beforedeciding whether Ito discharge the employee. The head engineer other-wise normally performs the same type of work as the other employeesin his department.We find that the head engineer is not a supervisorand we shall include him in the unit.The night assistant manager has no authority to hire or dischargeemployees; although he makes recommendations with respect thereto,the general manager makes an independent investigation before actingthereon.The night assistant manager is in charge of the hotel atnight.During this period, it is his duty to see that "everything isoperating properly." If he discovers that the service is improper in16The parties agree that the following employees should be excluded from the units assupervisors:HolidayHotel,the hotel manager, the hotel assistant manager, and theauditor ;Rsver8ide Hotel,the president and general manager, the assistant to the generalmanager, the manager, and the auditor ;Mapes Hotel,the general manager and the resi-dent manager,Golden Hotel,the general managers and the manager. The parties alsoagree that the controller at the Holiday Hotel is a managerial employee and should beexcluded from the unit and that the secretary to the controller of the Holiday Hotel is aconfidential employee and should be excluded' from the unit.We shall exclude these em-ployees from the units. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome way, the night assistant manager informs the general managerof this fact by leaving a note or, if the matter is urgent, the nightassistant manager consults with the general manager by telephone.The night assistant manager spends a portion of his time at the front'desk checking in guests and relieving the, switchboard operator.Likefront desk employees, he is paid by the month, but he receives 50 per-,centmore than front desk employees.Although he points out theirmistakes to employees or reports the matter to the appropriate de--partment head, the night assistant manager has no authority to dis-cipline employees.We find that the night assistant manager is nota supervisor and we shall include him in the unit.Contrary to.the Employer, the Petitioner contends that the sportsdepartment employees at the Holiday Hotel have no community of in-terest with other hotel employees and should be excluded from theunit.There are three employees in this department : A cosports di-rector who spends most of his time in the hotel handling reservationsby guests to hunt at the hotel's pheasant farm, which is located ap-proximately 14 miles from the hotel; a secretary who does the clericalwork for the department at the hotel ; and a cosports director whospends 95 percent of his time away from the hotel managing thepheasant farm and acting as a guide for hotel guests. On occasion,the outside cosports director returns to the hotel to bring in reports,and he, as well as the other sports department employees, comes intocontact with other hotel employees. InArlington Hotel, supra,theBoard held that all operating personnel in hotels should be includedin hotel units.We find that the pheasant farm is a part of the hotel'soperations and that the sports department employees are part of thehotel's operating personnel.We shall therefore include the sports de-partment employees in the unit.17Riverside Hotel:The parties disagree as to the supervisory statusof the housekeeper and head engineer. The housekeeper is in charge ofthe housekeeping department which is composed of 19 maids and 16housemen.While she has no authority to hire or discharge employeesor to effectively recommend their hire or discharge, the housekeeper isresponsible for checking the work of the maids and housemen and isauthorized to discipline the employees in her department.The house-keeper performs the same duties as the nonsupervisory employees inthe housekeeping department only in times of emergency.We findthat the housekeeper is a supervisor and we shall exclude her from theunit.The head engineer is in charge of the engineering, maintenance, andrepair department, comprising seven employees.Although the head17The Holiday Hotel has the following leased facilities:cigar and newspaper stand,travel agency,and barbershop.,The Employer exercises no control over the employees ofthese facilities.There is no contention that these employees should be included in theunit.They are excluded from the unit. HOLIDAY HOTEL119engineer is not authorized to hire or discharge employees, after anemployee is hired,' he is "turned over" to the head engineer, who as-signs the employee to a particular job.The head engineer is alsoauthorized to reprimand employees in his department for not doingtheir jobs properly.We find that the head engineer is a supervisorand we shall exclude him from the unit.18Mapes Hotel:The parties disagree as to the supervisory status ofthe housekeeper, the head engineer, and the head auditor. The house-keeper is in charge of a department consisting of 25 maids and 8housemen.Her duty is to "run" the housekeeping department and toinspect rooms.Under direction of the manager, she assigns work tothe employees in, her department.She is authorized to reprimandemployees.While she has no authority to hire or discharge em-ployees, she is authorized to make recommendations regarding dis-charges, which are accorded "great weight."We find that the house-keeper is a supervisor and we shall exclude her from the unit.The head engineer is in charge of a department comprising 15 em-ployees.While he has no authority to hire or discharge employees, hehas authority to make effective recommendations with respect to theirhire and discharge.We find that the head engineer is a supervisor andexclude him from the unit.The head auditor is in charge of a department comprising 223 clerksand 3 beauty shop operators.As the record is not clear as to the headauditor's status, we shall allow him to vote subject to challenge.The Petitioner contends that the aforementioned beauty parloroperators are technical employees and should be excluded on thatbasis.The beauty parlor operators do hairdressing.No other unionseeks to represent them separately.As the record does not establishthat the beauty parlor operators are technical employees, and as noother basis appears for excluding them from the unit, we shall there-fore include them in the unit.Contrary to the Employer, the Petitioner would exclude the securityemployee at the Mapes Hotel as a guard. The security employee isresponsible to maintain order on the hotel premises, toy protect guestsagainst assaults, and to make certain that property of the hotel andthe guests is not stolen or destroyed.We find that the security em-ployee is a guard and exclude him from the unit.The Petitioner contends that thevaletat the Mapes Hotel is anindependent contractor and should be excluded from the unit.TheEmployer apparently contends that he is an employee and should beincluded in the unit.The valet shop, where guests' clothes are pressedIsThe Petitioner would include and the Employer would exclude the Riverside Hotelstage crew employees from the unit.As the general manager of the Employer testified atthe hearing without contradiction that the Employer planned to eliminate the stage crewby Januaiy 1961, we find it unnecessary to make a determination with respect to the unitplacement of these employees., 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDand cleaned, is located in the basement of the hotel.The hotel ownsall the equipment in the valet shop and bills customers for valet serv-icesrendered.The valet has a verbal contract with the hotel underwhich he receives a percentage of the amounts collected by the hotel.The valet is supervised by Mapes' general manager and the hotel con-trols his hours of work.The hotel manager,on occasion,discusses'with the valet his conduct in relation to customers.Although the hoteldoes not deduct social security or income tax from the amounts it paysto the valet, we find, in view of the foregoing, particularly the degreeof control exercised by the employer over the valet, that heis an em-ployee and we will include him in the unit.19Golden Hotel:The parties disagree as to the supervisory status ofthe head housekeeper, the chief engineer, the chief auditor, and thechief decorator.The head housekeeperis incharge of the housekeep-ing department comprising 22 maids and 4 housemen.While she iswithout authority to hire or discharge employees, her recommenda-tions regarding the hiring and discharging of employees are "valued"by the general manager.The housekeeper spends a majority of hertime inspecting rooms and, on occasion, she cleans rooms herself. Sheassigns roomsto the individual maids for cleaning on the basis ofdeterminations made by the manager, and if an employee does not dohis work properly, she reprimands him.The housekeeper is paid ap-proximately 15 to 20 percent more than other employees in her depart-ment.We find that the head housekeeper is a supervisor and we shallexclude her from the unit.The chief engineer, in charge of a department consisting of eightengineers and maintenance employees, is directly in charge of fiveemployees.The chief engineer spends a majority of his time perform-ing the same type of work as engineers and maintenance employeesin the department.Although the decision as to hiring is made by thegeneral manager, the chief engineer is responsible for recruiting newpersonnel.After an employee is hired, he is "turned over" to the chiefengineer who assigns work to him and follows through to make cer-tain that the work is properly done. If the employee does not do hiswork properly, the chief engineer informs the employee of this factand makes a report thereof to the general manager.We find that thechief engineer is a supervisor and we shall exclude him from the unit.The chief auditor is in charge of a department composed of fouremployees.He is responsible for making certain that the hotel booksare properly kept, and he does bookkeeping himself.He is not au-thorized to hire or discharge employees.After an employee has beenhired, the chief auditor assigns that person to particular duties withinISThe Mapes Hotel has the following leased facilities retail store and barbershopTheEmployer has no control over the employees of these facilities and they are not on thehotel payrollNeither of the parties wishes to include these employees in the unitTheywill be excluded. HOLIDAY HOTEL -121the department.The chief auditor is authorized to transfer personsfrom one job to another within the department, and he is also au-thorized to reprimand employees who fail to do their job properly.We find that the chief auditor is a supervisor and we shall excludehim from the unit.-The chief decorator is in charge of a department comprising fouremployees.She has no authority to hire or discharge employees. Sofar as appears, she performs the same type of work as the other em-ployees in her department.The record does not establish that thechief decorator is a supervisor.We shall include her in the unit.The Petitioner, contrary to the Employer, would exclude the se-curity employee as a guard. The security employee does not carry agun and he is not deputized. The security employee is authorized totake care of a situation where an employee or guest becomes drunkor disorderly.He is also responsible for stopping fights and prevent-ing guests from destroying hotel property.We find that the securityemployee is a guard and exclude him from the unit 2°We find the following employees of the Employers constitute unitsappropriate for the purposes of collective bargaining :Case No. 20-RC-4422:All employees of the housekeeping depart-ment, maintenance employees, porters, bellmen, doormen, elevator op-erators, parlormaids, telephone operators, setup men, room clerks, andall other unrepresented employees at the Holiday Hotel, Reno, Nevada,including the head engineer, the night assistant manager, the sportsdepartment employees, and office clerical employees, but excludinggambling casino employees, the housekeeper, the controller, the secre-tary to the controller, the hotel manager, the hotel assistant manager,the auditor, guards, and all supervisors as defined in the Act.Case No. 20-RC-44°3:All employees of the housekeeping depart-ment, maintenance employees, porters, bellmen, doormen, elevatoroperators, parlormaids, telephone operators, setup men, room clerks,and all other unrepresented employees at the Riverside Hotel, Reno,Nevada, including office clerical employees, but excluding gamblingcasino employees, the president and general manager, the assistant tothe general manager, the manager, the auditor, the housekeeper, thehead engineer, guards, and all supervisors as defined in the Act.Case No. 20-RC-41433:All employees of the housekeeping depart-ment, maintenance employees, porters, bellmen, doormen, elevator op-erators, parlormaids, telephone operators, setup men, room clerks, andall other unrepresented employees at the Mapes Hotel, Reno, Nevada,including office clerical employees and the valet and beauty parloroperators, but excluding gambling casino employees, the general man-20The Golden Hotel has the following leased facilities : barbershop, cigar stand, hotdogstand,and malt shopThe Employer exercises no control over the employees at thesefacilities and neither of the parties contend that they should be included in the unit.They will be excluded 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDager, the resident manager, the housekeeper, the head engineer, thesecurity employees guards, and all supervisors as defined in the Act.Case No. 2O-RC-4434:All employees of the housekeeping depart-ment, maintenance employees, porters, bellmen, doormen, elevator op-erators, parlormaids, telephone operators, setup men, room clerks, andall other unrepresented hotel employees at the Golden Hotel, Reno,Nevada, including office clerical employees and the chief decorator, butexcluding gambling casino employees, the general manager, the man-ager, the head housekeeper, the chief engineer, the chief auditor, thesecurity employee, all guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERLEEDOMdissenting:,,I would deny the Petitioner's motion for reconsideration on theground that it presents nothing which has not previously been con-sidered by the Board.However, since the majority has decided togrant the motion for reconsideration, I shall join them in reconsider-ing the case on the merits. I am unable to agree with my colleaguesthat the rule stated inLos Angeles Statler Hiltonis inapplicablehere.I would therefore adhere to the Board's original decision anddismiss the petitions herein.The Petitioner here seeks to represent separate alleged residual unitsat four Reno hotels. There is no collective-bargaining history on anybasis for these employees.However, for a number of years, the Em-ployers have bargained, together with two other hotels and a numberof restaurants and bars in Reno, on a multiemployer basis for othercategories of their employees. In its original decision, the Boardrelied on the decision inLos Angeles Statler Hiltonand found thatonly the multiemployer unit was appropriate and that the separateunits sought were inappropriate. InLos Angeles Stater Hilton,as inthe instant case, the employers had bargained on a multiemployerbasis for categories of employees other than those sought and thepetitioners sought separate alleged residual units.The Board, indismissing the petitions inLos Angeles Stater Hilton,held that thealleged residual units, to be appropriate, must be coextensive with anexisting multiemployer unit and not merely coextensive with a par-ticular employer's operations.The Petitioner here now contends, andthe majority agrees, that the instant case is distinguishable, since,unlikeLos Angeles Statler Hilton,the Employers have bargainedon a multiemployer basis only for hotel-restaurant employees but notfor employees employed by hotels and not by restaurants. In myview, the majority misconceives the basis of the Board's decision inLos Angeles Statler Hilton.In order to clarify my position, I shallstate more fully the background and the substance of theLos AngelesStatlerHiltondecision. HOLIDAY HOTEL123Prior to 1952, the Board ruled that a multiemployer or multiplanthistory of bargaining as to certain categories of employees of anemployer was controlling as to the appropriateness of the multiem-ployer or multiplant unit of other categories of employees of theemployer, even though there was no bargaining history as to theselatter employees 2'However, in theSeagramcase,22 the Board modi-fied this rule and held that a history of collective bargaining on amultiplant basis does not preclude the establishment of a single-plantunit for employees as to whom there was no bargaining history. Insubsequent cases, the Board followed theSeagramrule in cases involv-ing multiemployer as well as multiplant units23 In LosAngelesStatler Hilton,the petitioner, relying on theSeagramrule, contendedthat since there had been no multiemployer collective-bargaininghistory as to the employees sought, the separate residual units wereappropriate.The Board, however, rejected this contention, - dis-tinguishing theSeagramlineof cases onthe ground that there thesingle-employer and the single-plant units found appropriate werecomposed of categories of employees such as office clerical employeesand salesmen, categories which have an "internal homogeneity andcohesiveness,"while inLos Angeles Statler Hilton,the petitionersought residual units composed of employees without such internalhomogeneity.A residual unit consists of a group of unrepresentedemployees, lacking in internal homogeneity, which would not or-dinarily constitute an appropriate unit.However, where such em-ployees have been omitted from the group of employees represented,and thus would otherwise be without representation, the Board hasfound that such units of employees are appropriate as residual units.The Board has insisted, however, that in order for a unit to be anappropriate residual unit, it must include all unrepresented employeesomitted from the represented group.For thisreason,the Board hasrefused to'find a unit appropriate as a residual unit if such unit con-stitutes only a segment of the unrepresented employees involved.24Applying these principles, the Board, inLos Angeles Statler Hilton,found, because the existing units were multiemployer in scope, thatthe separate employer units sought by the petitioner were only a seg-ment of the residual units and therefore inappropriate.With this analysis in mind, it is plain that the allegeddistinctionbetween the instant case andLos Angeles Statler Hiltoniswithoutsubstance.The majority says thatLos Angeles Statler Hiltonis dis-tinguishable on the ground that here, unlikeLos Angeles StatlerHilton,the employees in the multiemployer group are restaurant-hotel21Kenosha Auto Transport Corporation,98 NLRB 482.22Joseph E Seagram & Sons,Inc.,101 NLRB 101.23E.g,Continental Baking Company,WonderBakery,109 NLRB 33.24Jordan Marsh Company,85 NLRB 150,3;The Daily Press,Incorporated,110 NLRB573, 578. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees while those sought by the Petitioner are employed exclu-sively by hotels.This distinction would possibly have some basis ifLos Angeles Statler Hiltonconstituted a return to thepre-Seagramrule that a multiemployer bargaining history as to certaincategoriesof employees was controlling as to a residual unit of employees withrespect to whom there was no bargaining history.However, as I havealready indicated, theLos Angeles Statler Hiltondecision was predi-cated solely on the theory that since the existing units were multi-employer in scope, the units sought by the petitioner were not residualunits of the type granted by the Board.Under this rationale, whetherthe employees sought are, like those currently represented on a multi-employer basis, hotel-restaurant employees or whether they are hotelemployees, is irrelevant.The only significant facts are that the peti-tioner seeks allegedly residual units on a single employer basis andthat the existingunits aremultiemployer in scope.The majorityconcedes that these facts are present in the instant case as well as inLos Angeles Statler Hilton.I can thereforesee no basisfor distin-guishing the instantcasefromLos Angeles Statler Hilton.The majority does not find it necessary to reach the merits of thePetitioner's other alleged distinction between this case andLos An-geles Statler Hilton,namely, that, inLos Angeles Statler Hilton,therewas a multiemployer bargaining history as to a large majority of theemployees of each employer while in the instant case there has beenmultiemployer bargaining history only as to a minority of employees.The Employers, on the other hand, contend that there is no basis to thisdistinction and that, in any event, here there has been a multiemployerbargaining history as to the majority of employees.I see no necessityto decide the factualissue sinceI believe that there is no basis to thisdistinction.In my view, where, under applicable Board principles, agroup of employees would otherwise constitutea residualunit, suchgroup is residual even if it comprises a majority of the employees ofthe employer involved 25As the units sought are not coextensive with the existing multi-employer unit, they are not appropriate residual units. I would there-fore dismiss the petitions herein.zs See J.R. Simplot Co., Food Processing Division,Heyburn Operations,130 NLRB1283, footnote 6.MinnesotaManufacturing Company, Inc.andInternationalLadies' Garment Workers' Union,AFL-CIO.Case No. 18-CA-1252.November 13, 1961DECISION AND ORDEROn August 9, 1961, Trial Examiner Thomas L. Wilson issued hisIntermediate Report herein, finding that the Respondent had engaged134 NLRB No. 18.